On motion for rehearing our attention has been called to the fact that at the time the mortgages in question were executed the law of Oklahoma relating to the penalty for usury had been amended by an act of the Legislature in 1916, citing 5098, Comp. Stats. 1921. We do not understand that the amended statute rendered all usurious Oklahoma contract void or even voidable, as does the law in Arkansas. Stockyards State Bank v. Johnson,152 P. 585. The only change the amended statute made in the Oklahoma law relative to the penalty for usury was to allow the injured person to plead as a set-off or counter-claim in a suit brought upon the contract twice the amount of the entire interest collected, recovered, charged, or received in said transaction or in all such transactions between the same parties. The exact language of the proviso in the statute is as follows: "Provided further, that, when any suit is brought upon any note, bill or other evidence of indebtedness or to foreclose any mortgage or lien given to secure such indebtedness when a greater rate of interest has been collected, reserved, charged, or received than is provided for in the act, the defendant, or his legal representative may plead as a set-off or counterclaim in said action twice the amount of the entire interest collected, reserved, charged or received in said transaction or in all such transactions between the same parties."
Neither Dupree nor Jordan pleaded by way of set-off or counterclaim the benefits to which they were entitled under the Oklahoma statute of 1916, and, having failed to claim the benefit thereunder, cannot now be heard to complain.
The Virgil R. Coss Mortgage Company did not request a rehearing and modification of the opinion, hence the directions to the lower court will not be changed.
For the reasons given the motion for a rehearing is denied. *Page 34